Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 12/01/2021 is acknowledged.  Claims 21-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, the phrase “the tab” lacks proper antecedent basis.  In claim 10, the phrase “the neck portion provides for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use” is vague and indefinite because it is not clear that how does the neck portion provide for a side wall angle of 45 degrees as claimed?  and also it is not clear about a side wall?  What is the relationship between a side wall and the fitment?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graser (3,612,266; hereinafter Graser'266).  Graser'266 discloses a carrier/fitment (Figs. 1-2) comprising a first layer (a panel 8 or 8’) and a second layer (a panel 6) suitable for securing to each other via a mechanical engagement feature (22; 22’; 24), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded (Fig. 2) such that the first layer and the second layer are in contact and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.
As to claim 2, the first layer comprises a tab (22, 24; 22’) and the second layer comprises an opening (18, 20), the tab and the opening together forming the mechanical engagement feature and being engaged when the tab is inserted into the opening.

As to claims 6-7, Graser'266 discloses at least two mechanical engagement features which are positioned symmetrically opposite each other on opposite sides of the fitment with respect to a center (the center opening 20 in the second layer 6).
As to claims 9-10, the mechanical engagement feature comprises a neck portion (the smaller dimension of the locking tab 22, 24), and the neck portion is inherently capable to provide for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use.

Claim(s) 1-2, 8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaycox (5,590,786).  Jaycox discloses a bottom liner/fitment (52, 66; Figs. 1 & 3-4) comprising a first layer (70) and a second layer (72) suitable for securing to each other via a mechanical engagement feature (Jaycox discloses there are a plurality of dovetail cuts 74 to secure the first and second layers together (column 3, lines 22-24)), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded such that the first layer and the second layer are in contact and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.
As to claim 2, each dovetail connection comprises a tab and an opening for engaging the tab.
As to claim 12, Jaycox further discloses a carton (32) in combination with the fitment.
As to claim 13, Jaycox discloses the fitment disposed in the bottom of the carton which is obscured from view of a user as claimed.
Claim(s) 1-2, 5-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaycox (5,590,786).  Jaycox discloses a top liner/fitment (56; Figs. 1-2, & 5) comprising a first layer (58) and a second layer (60) suitable for securing to each other via a mechanical engagement feature (80, 82, 108, 110), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded such that the first layer and the second layer are in contact and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.
As to claim 5, Jaycox discloses the mechanical engagement feature is positioned on a side wall (Fig. 6) of the fitment.
As to claim 9, Jaycox discloses the mechanical engagement feature comprises a neck portion (the connection portion) along which the first layer is moved relative to the second layer to adjust a position and an alignment of the first layer and the second layer after engagement.

Claim(s) 1-4, 8-10, and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cone (1,324,144).  Cone discloses a fitment (A, A’) comprising a first layer (A) and a second layer (A’) suitable for securing to each other via a mechanical engagement feature (12-22), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded such that the first layer and the second layer are in contact and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.
As to claim 2, Cone discloses the first layer comprises a tab (12, 14) and the second layer comprises an opening (16, 18) as claimed.

As to claim 8, the first layer and the second layer are substantially the same shape and inherently capable to be folded along substantially the same lines when in use as claimed.
As to claims 9-10, the mechanical engagement feature comprises a neck portion (14), and the neck portion is inherently capable to provide for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use.
As to claim 14, Cone discloses a fitment (A, A’) comprising a first layer (A) and a second layer (A’), the first layer including a first foldable window (after folding the tongue 12) and the second layer including a second foldable window (after folding the tongue 12), the first foldable window is substantially aligned with the second foldable window (Fig. 2) and the second foldable window provides a supporting force to the first foldable window during a folding action folding the first foldable window towards the second foldable window (Fig. 1).
As to claim 15, the first foldable window and the second foldable window are formed from at least one foldable flap (12, 14) as claimed.
As to claim 16, the first foldable window comprises a crease line (20) which is substantially coincident with a crease line of the second foldable window as claimed.
As to claim 17, Cone discloses the crease line of the first foldable window is provided as an indent (when the tongue is folded as shown in Figs. 1-4) and the crease line on the second foldable window is provided as a stronger indent or score as compared to the indent of the first foldable window (since the second layer is disposed below the first layer).
.

Claim(s) 1-2, 5-7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Craven (1,234,634).  Craven discloses a fitment (9-10, 20) comprising a first layer (20) and a second layer (9, 10) suitable for securing to each other via a mechanical engagement feature (21, 23), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded such that the first layer and the second layer are in contact (Figs. 1 & 3) and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.
As to claim 2, Craven discloses the first layer comprises a tab (21) and the second layer comprises an opening (23) as claimed.
As to claim 5, Craven discloses the mechanical engagement feature is positioned on a side wall of the fitment (see Fig. 3).
As to claim 11, Craven discloses the second layer (9, 10) formed from the same material as the body (page 1, lines 77-80) such as paper, paperboard or other suitable material (page 1, lines 50-52) and the first layer formed from a stiff paper, cardboard or like material (page 1, lines 97-100) and the stiff paper or cardboard appears to be thicker than the paper.
As to claims 12-13, Craven further discloses a carton (1) and the fitment (see above) and the mechanical engagement feature is obscured from view of a user.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutherland et al. (5,323,895; hereinafter Sutherland'895).  Sutherland'895 discloses a fitment (28; Fig. 2) comprising a first layer (14) and a second layer (12), the first layer including a first foldable window (32) and the second layer including a second foldable window (20), the first foldable window is substantially aligned with the second foldable window (Fig. 4) and the second foldable window provides a supporting force to the first foldable window during a folding action folding the first foldable window towards the second foldable window (Fig. 4).
As to claim 15, the first foldable window and the second foldable window are formed from at least one foldable flap (32, 20) as claimed.
As to claim 16, the first foldable window comprises a crease line (38) which is substantially coincident with a crease line (36) of the second foldable window as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graser'266 in view of Graser (3,764,001; hereinafter Graser'001).  Graser'266 discloses the fitment as above .

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graser'266 in view of Sutherland et al. (5,323,895; hereinafter Sutherland'895).  Graser'266 discloses the fitment as above having most of the limitation of the claim except for the first layer and the second layer are substantially the same shape and are folded along substantially the same lines when in use, and the first layer and the second layer are considered to be aligned when fold lines of the first layer are coincident with fold lines of the second layer as claimed.  Sutherland'895 shows a fitment (10, 28) comprising a first layer (12) and a second layer (14) are substantially the same shape and are folded along substantially the same lines (16) when in use, and the first layer and the second layer are considered to be aligned when fold lines of the first layer are coincident with fold lines of the second layer.  Therefore, it would have been obvious to .
As to claim 10, to the extent that Graser'266 fails to show the neck portion provides for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fitment of Graser'266 so the fitment is constructed with the neck portion provides for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use for allowing the side wall to form at various angles.

Claims 5, 7, 11-13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cone in view of Craven (1,234,634).  Cone discloses the fitment as above having most of the limitations of the claims except for the mechanical engagement feature is positioned on a side wall of the fitment in lieu of a top portion.  Craven discloses the fitment as above and further discloses the mechanical engagement feature is positioned on a side wall of the fitment (see Fig. 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Craven to modify the fitment of Cone so the fitment is constructed with the mechanical engagement feature is positioned on a side wall of the fitment because the selection of the specific location for the mechanical engagement feature such as the mechanical engagement feature disposed on the top portion or on .
As to claim 7, Craven further discloses the mechanical engagement feature are positioned symmetrically opposite each other as claimed.
As to claim 11, Craven discloses the second layer (9, 10) formed from the same material as the body (page 1, lines 77-80) such as paper, paperboard or other suitable material (page 1, lines 50-52) and the first layer formed from a stiff paper, cardboard or like material (page 1, lines 97-100) and the stiff paper or cardboard appears to be thicker than the paper.
As to claims 12-13, Craven further discloses a carton (1) and the fitment (see above) and the mechanical engagement feature is obscured from view of a user.
As to claims 19-20, Cone further fails to show the first layer comprises one or more of cartonboard or microflute and the second layer comprises one or more of the solid board or corrugated cardboard, or the first layer and the second layer comprise microflute corrugated cardboard as claimed.  Craven further discloses the second layer (9, 10) formed from the same material as the body (page 1, lines 77-80) such as paper, paperboard or other suitable material (page 1, lines 50-52) and the first layer formed from a stiff paper, cardboard or like material (page 1, lines 97-100) and the stiff paper or cardboard appears to be thicker than the paper.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Craven to modify the fitment of Cone so the fitment is constructed with the first layer comprises one or more of cartonboard or microflute and the second layer comprises one or more of the solid board or corrugated cardboard, or the first layer and the second layer comprise microflute corrugated cardboard because it has been held to 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736